Citation Nr: 1221191	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right ear tinnitus.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to October 1969, followed by service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for chronic back pain, right ear otitis media, right ear hearing loss and right ear tinnitus.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for right ear otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine osteoarthritis was diagnosed during active duty service.

2.  The Veteran's right ear tinnitus manifested during active duty service.

3.  The Veteran's right ear hearing loss manifested during active duty service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for lumbar spine osteoarthritis have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for right ear tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for right hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's instant claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Claim

An April 2008 Tricare treatment note reflected the Veteran's reports of low back pain that did not limit his activities.  There was no known mechanism of injury (MOI).  A March 2008 lumbar X-ray revealed degenerative disc disease at L5-S1.  An assessment of osteoarthritis was made and the provider opined that these results represented "early" degenerative joint disease.  The provider noted that the Veteran would retire from the Reserves at the end of the month and his medical coverage status was listed as "Tricare Prime (Active Duty)."

Service personnel records include Air National Guard (ANG)/Air Force Reserves (USAFR) Point Credit Summaries that detailed the Veteran's multiple periods of active duty.  The latest such summary detailed such periods through October 2007.

During a September 2011 hearing, the Veteran testified that he was struck in the head with a boom while installing a tower.  The boom struck him in the side of his head and spun him around, causing a back injury.  He did not specify the date of this incident.

The Veteran has a current disability as he has been diagnosed with lumbar spine osteoarthritis.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease or that arthritis manifested within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The April 2008 Tricare treatment note reported the findings of a March 2008 X-ray, namely lumbar degenerative disc disease.  This document indicated that the Veteran was on active duty status and the available ANG/USAFR Point Credit Summaries do not cover the period after October 2007.  The Veteran has reported a continuity of symptomology and these statements are credible.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar spine osteoarthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Right Ear Hearing Loss and Right Ear Tinnitus Claims

The Veteran contends that his right ear hearing loss and tinnitus were the result of being struck on the right side of his head with a boom while installing a tower.  He did not indicate when this incident occurred.

A February 1997 Air National Guard periodic examination indicated that the Veteran wore hearing protection when exposed to loud noise.  An audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	40	35	30	30	30

A November 2000 treatment note reflected the Veteran's reports of constant tinnitus for the past two weeks.

An ANG/USAFR Point Credit Summary contained in the Veteran's personnel records indicates that he earned 365 points for active duty service between September 1996 and September 1997.  He also earned 365 points for active duty service between September 2000 and September 2001.

A March 2009 VA audiological examination reflected the Veteran's reports of military noise exposure from aircraft, engines, vehicles and construction and that he used hearing protection.  Occupational and recreational noise exposure was denied.  He reported the onset of tinnitus three years ago.  The examiner noted that the Veteran's September 1978 examination documented hearing within normal limits and that subsequent hearing tests documented right ear hearing loss.  An audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	40	30	30	45	45

Word recognition scores for the right ear were 94 percent.  Tympanograms were within normal limits and acoustic reflex test results were elevated.  Pure tone stengers were negative.  Following this examination and a review of the Veteran's claims file, diagnoses of right ear sensorineural hearing loss and right ear tinnitus were made.  The examiner opined that the Veteran's 1978 hearing test documented normal hearing and that hearing loss was not present during active service (i.e. 1968 to 1969).  Hearing loss and ringing in the ears were noted during National Guard service and were less likely due to active military service.

The Veteran has a current disability as he has been diagnosed with right ear tinnitus and has right ear hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current right ear tinnitus and right ear hearing loss to be recognized as service connected, the evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The Veteran satisfied the criteria for right ear hearing loss under 38 C.F.R. § 3.385 in February 1997, as the periodic examination noted that his Hertz were "30" at the 2000, 3000 and 4000 decibels levels.  In addition, tinnitus was noted in November 2000.  The ANG/USAFR Point Credit Summary documents that the Veteran earned active duty points for the periods encompassing both February 1997 and November 2000.  The Board notes that National Guard regulations allow for the accrual of one point per day of active duty service, further establishing that the Veteran was on active duty during these periods.  See Air National Guard Instruction 36-2001, Chapter 2.2 (October 2009).

The March 2009 VA examiner's opinion that the Veteran's hearing loss was not present during active service and that it was less likely that his tinnitus was due to such service is based on an inaccurate factual premise, namely that the right ear hearing loss and tinnitus did not manifest during active duty service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, this examiner provided no rationale for these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).   This opinion is, therefore, being afforded little, if any, probative value. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A.   § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for right ear hearing loss and right ear tinnitus is warranted.  The appeals are granted.





ORDER

Entitlement to service connection for a lumbar spine disability, namely lumbar spine osteoarthritis, is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Service treatment records contain an assessment of right ear otitis media in September 2005.  A March 2009 VA audiology examination found the Veteran's tympanograms to be within normal limits but otherwise made no findings regarding otitis media.  Clarification is required to determine whether the Veteran currently suffers from otitis media and the etiology of any such diagnosed disability.

During the September 2011 hearing, the Veteran testified that he received treatment for his otitis media from a private physician, Dr. P. A.  The records are not located in the claims file.  VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from Dr. P. A. as identified during the September 2011 hearing.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the development listed above, the RO/AMC should obtain an addendum to the March 2009 examination, if possible, or afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed right ear otitis media.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed right ear otitis media?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since March 2008.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed otitis media had its onset during the Veteran's periods of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should assume for purposes of this opinion the Veteran's September 2005 assessment of otitis media occurred during active duty service.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


